Case 0:18-cv-61800-RNS Document 49 Entered on FLSD Docket 04/09/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-61800-CIV-SCOLA/SNOW

   GABRIELA URIAS,
   individually and on behalf of all others
   similarly situated,                               CLASS ACTION

   Plaintiff,                                        JURY TRIAL DEMANDED

   v.

   KOHL’S CORPORATION,

   Defendant.

   _________________________________/

                        STIPULATION OF DISMISSAL WITH PREJUDICE


          Plaintiff Gabriela Urias and Defendant Kohls Department Stores, Inc., pursuant to
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action as
  follows: All claims of the Plaintiff, individually, are hereby dismissed with prejudice, and the
  parties shall each bear their own respective attorneys’ fees and costs.



  Date: April 9, 2019

  Respectfully submitted,


   /s/ Ignacio J. Hiraldo                          /s/ Lauri A. Mazzuchetti

   IJH Law                                         Lauri A. Mazzuchetti (pro hac vice)
   Ignacio J. Hiraldo, Esq.                        Kelley Drye & Warren LLP
   Florida Bar No. 0056031                         One Jefferson Road, 2nd Floor
   1200 Brickell Ave                               Parsippany, NJ 07054
   Suite 1950                                      lmazzuchetti@kelleydrye.com
   Miami, FL 33131                                 Tel: (973) 503-5900
   Email: ijhiraldo@ijhlaw.com                     Fax: (973) 503-5950
   Telephone: 786.469.4496
                                                   James B. Saylor (pro hac vice)
Case 0:18-cv-61800-RNS Document 49 Entered on FLSD Docket 04/09/2019 Page 2 of 3



   Hiraldo P.A.                           Kelley Drye & Warren LLP
   Manuel S. Hiraldo, Esq.                101 Park Avenue
   Florida Bar No. 030380                 New York, NY 10178
   401 E. Las Olas Boulevard              jsaylor@kelleydrye.com
   Suite 1400                             Tel: (212) 808-7800
   Ft. Lauderdale, Florida 33301          Fax: (212) 808-7897
   Email: mhiraldo@hiraldolaw.com
   Telephone: 954.400.4713                Matthew C. Luzadder (FBN: 0011286)
                                          Kelley Drye & Warren LLP
   EISENBAND LAW, P.A.                    333 West Wacker Drive, 26th Floor
   515 E. Las Olas Boulevard, Suite 120   Chicago, IL 60606
   Ft. Lauderdale, Florida 33301          mluzadder@kelleydrye.com
   Michael Eisenband                      Telephone: (312) 857-7070
   Florida Bar No. 94235                  Facsimile: (312) 857-7095
   MEisenband@Eisenbandlaw.com
   Telephone: 954.533.4092                Attorneys for Defendant
                                          Kohl’s Department Stores, Inc.
   Counsel for Plaintiff and the Class
Case 0:18-cv-61800-RNS Document 49 Entered on FLSD Docket 04/09/2019 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 9, 2019, I electronically filed the foregoing

  document with the Clerk of Court using the CM/ECF system, which will send a notification of

  electronic filing (NEF) to all counsel of record.



                                                           /s/ Ignacio J. Hiraldo

                                                           IJH Law
                                                           Ignacio J. Hiraldo, Esq.
                                                           Florida Bar No. 0056031
                                                           1200 Brickell Ave
                                                           Suite 1950
                                                           Miami, FL 33131
                                                           Email: ijhiraldo@ijhlaw.com
                                                           Telephone: 786.469.4496
